DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 5, 2022 has been entered.
Claim Objections
Claim 6 is/are objected to because of the following informalities:  minor grammatical error in line 1 of claim 6.  In line 1, claim 6, Applicant recites “where one of the first sealing profile is in the form of a groove . . .”, it appears the term “one of” is unnecessary, since the claim was amended to remove the term “and the second sealing profile” in the amendment filed Jul. 5, 2022.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejection in the final office action dated Jan. 7, 2022  have been considered, but are moot due to the new grounds of rejection necessitated by the amendment filed Jul. 5, 2022.  A new reference was applied in the rejection to the independent claims below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081428 to Liu in view of Gilman et al. (US 4,600,376 – hereinafter Gilman).

Regarding claims 1, 7, and 8, Liu (2013/0081428) discloses method of reforming a sheet material, the sheet material being made from glass or glass ceramic in accordance with claim 1, lines 17-18 (“The present disclosure generally relates to a method and an equipment for manufacturing a glass sheet, and particularly to a method and an equipment for manufacturing a curved glass sheet.” – [0002]), comprising: 
creating a first forming area adjacent to a mold (see figures 4-5and 8 which depicts a region of glass sheet (300) bounded by a first sealing profile of lower sealing ring (45) and proximal to second core mold (433,733) herein construed as a “mold”) by forming a first direct seal between the sheet material (300) and a first sealing surface of the mold using a first sealing profile on the first sealing surface (see figures 4-5 and 8, region of lead line (45)) and creating a second forming area adjacent to a plenum (see figures 4-5 and 8 which depicts a region of glass sheet (300) bounded by a second sealing profile of upper sealing ring (45) and proximal to second core mold (413,713) herein construed to define “a plenum”) by forming a second direct seal between the sheet material and a second sealing surface of the plenum using a second sealing profile on the second sealing surface (“The two sealing rings 45 are configured around the first mold cavity 4130 and the second mold cavity 4330), respectively, such that the first mold cavity 4130 and the second mold cavity 4330 can be sealed…a heated raw glass sheet can act as a sealing ring to seal the first mold cavity 4130 and the second mold cavity 4330,” – [0020]).  Note: Each of the Liu sealing surfaces (i.e. upper and lower sealing rings (45)) are generally characterized by a sealing profile (i.e. “a side or sectional elevation: such as a drawing showing a vertical section of the ground.” - Profile. Merriam-Webster.com. Merriam-Webster, n.d. Web. 18 June 2018.) as depicted, for example, in figure 4; 
vacuum forming the sheet material by pulling the sheet material against a surface of the mold using vacuum drawn from the first forming area through the mold (see figure 8; “the pressure in the second mold cavity 7330 can be reduced through the communicating hole 7310 during the manufacturing process of the curved glass sheet 200” – [0037]); 
the first direct seal and second direct seal are formed by closing the mold against the plenum in accordance with claim 1, lines 7-8 (Note the mating surfaces between the mold (433,733) and plenum (413,713) disposed immediately distal from the sealing rings (45) in the radial direction as depicted in the below excerpt figures) such that the first sealing profile (i.e. lower sealing ring (45)) and the second sealing profile (i.e. the upper sealing ring (45)) are in opposing relation to form a profiled seal in accordance with ; and 
vacuum forming and pressure forming the sheet material by forcing the sheet material against the mold surface using pressurized gas fed to the second forming area through the plenum and/or by pulling the sheet material against a surface of the mold using vacuum drawn from the first forming area through the mold in accordance with claim 1, lines 12-14(“a gas is supplied into the chamber 30 to make the pressure in the first mold cavity 4130 equal to or higher than 1.0.times.10.sup.5 Pa, such that the raw glass sheet 300 is bent and adhered to the second forming surface 4331 under the elevated pressure” – [0029];” in the step S107, a first mold cavity 7130 is kept under a second pressure, which is greater than the first pressure, and the first pressure in the second mold cavity 7330 is maintained or reduced by evacuating through the communicating hole 7310.” – [0036]).

    PNG
    media_image1.png
    481
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    491
    552
    media_image2.png
    Greyscale

The Examiner acknowledges the special definition for the term “profiled sealing gap” as set forth at [0041] of the originally filed disclosure to mean “a gap defined by profiled or shaped (3D) surfaces”.  The instant definition is understood to mean that the gap is defined by a three dimensional form and/or a form characterized by having a side or sectional elevation.  In this regard, the Examiner understands the sealing surfaces of Liu to meet the special definition of the term “profiled sealing gap”, because the Liu gap is implicitly defined by three dimensional forms having elevational cross-sections (see figures 3 and 4).  Further, Liu teaches that sealing rings (45) may define at least a portion of the contact surface between mold or plenum and the glass substrate. The sealing rings are reasonably construed to constitute a bump or protrusion extending from the surface of the sealing surface (i.e. a first or second sealing profile).  Finally, at [0020], the Liu reference teaches that the apparatus may comprise only a single sealing ring (45). Thus, Liu teaches an embodiment wherein a sealing profile is defined by a second sealing surface having a second sealing profile in the form of a bump or protrusion (i.e. the sealing ring) and a first sealing surface having a first sealing profile in the form of a flat surface.   

Liu is however silent regarding the requirement where the first and second sealing profile form a profiled sealing gap wherein the sheet material is wedged in the profiled sealing gap to form the first and second direct seals as required by claim 1, lines 12-13 and the second sealing profile has a cross-sectional width WB that is less than the cross-sectional width WG as required by claim 1, lines 8-9.
It may therefore be said that Liu teaches a “base” method upon which the claimed invention can be viewed as an “improvement”. 
Regarding these limitations, Gillman (abstract, Figs. 1-4) discloses a differential pressure molding apparatus with vacuum and pressure means for forming sheet material and discloses an upper mold 10 and lower mold 11 brought together to move a plastic sheet by an upper end 31c (corresponding to a second sealing profile - bump) of ring 31 into a ring-receiving groove 10a (corresponding to a first sealing profile - groove) to clamp the forming sheet.  A person having ordinary skill in the art would consider the disclosure to be of particular relevance to the matter at hand in Liu, since the ring-receiving groove 10a forms a sealing profile combined with another sealing profile, such as ring 31, to clamp the forming sheet in a gap and it would be obvious to a person having ordinary skill in the art, the clamping with the ring-receiving groove 10a combined with ring 31 forms a seal by forming a gap between a two piece molding system.  It should be noted, as discussed above, the apparatus of Liu includes a two piece molding system to form a profiled gap for sealing.
In view of Gillman, it is apparent that the alternative mold sealing profile and its function was known in the art at the time of the invention, namely the use of receiving groove (i.e. a first sealing profile) and bump (i.e. ring/second sealing profile) for vacuum and pressure reforming a sheet of thermoplastically formable material wherein the sheet material is wedged in a two piece molding system including a receiving groove and a bump to form a first and second direct seal in the shape of a ring between the sheet and a two piece molding system.  One of ordinary skill in the art could have substituted sealing and clamping of the sheet in the Liu apparatus (per the embodiment of [0020] in Liu) with the alternative mold sealing profile, as taught by Gillman (i.e. bump and groove), and the results of such a substitution would have predictably led to an effective direct seal between the glass substrate and the respective sealing surface in the modified Liu apparatus.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  The modification of Gillman in view of Liu provides for the first direct seal and the second direct seal are formed by closing the mold against the plenum such that a first sealing profile on an upper piece of a two piece molding system includes a ring-receiving groove 10a (i.e. first sealing profile) with a cross-sectional width (WG) and a second sealing profile in opposing relation to the first sealing profile includes an upper end 31c of a ring (i.e. second sealing profile) having a cross-sectional width (WB) forms a profiled sealing gap and the second sealing profile has a cross-sectional width WB that is less than the cross-sectional section width WG, as claimed in claims 1, 7, and 8.
Regarding claim 6, see the rejection of claim 1 above, where Gillman (Figs. 1-4) depicts one sealing profile (i.e. a first sealing profile) in the form of a groove 10a in the respective sealing surface and the other sealing profile in the form of a “bump” (31c) (i.e. a second sealing profile).  Therefore, the obviousness of Liu in view of Gillman, as discussed in the rejection of claim 1 above, provides for the claimed first sealing profile in the form of a groove 10a in the respective sealing surface and the second sealing profile in the form of a “bump” (31c).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081428 to Liu in view of Gilman et al. (US 4,600,376 – hereinafter Gilman) as applied to claim 1 above, and further in view of Tsutomu (JP62-34024A See English Machine Translation made of record).
Regarding claim 3, Liu and Gillman fails to disclose reinforcing the first direct seal by drawing the sheet material against the first sealing profile by vacuum.  However, Tsutomu (Figs. 6 and 7 and [0006]) discloses using a peripheral edge part 8, which is similar to the upper edge 31c of Gillman and an opening edge part 5b, which is similar to the receiving groove 10a of Gillman to form a seal.  Tsutomu ([0020]) discloses de-aerating a vacuum housing (i.e. groove) to enhance airtightness.  It would be obvious to a person having ordinary skill in the art, based on the teachings of Tsutomu, the clamping/seal formed by a groove and bump in the substitution of the Liu in view of Gillman could be enhanced by using a vacuum (i.e. de-aerating) to enhance airtightness in the groove.  Therefore, the combination of Liu in view of Gillman and Tsutomu provides for reinforcing the first direct seal by drawing the sheet material against the first sealing profile by vacuum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741